 



EXHIBIT 10.24
AQUA AMERICA, INC.
and SUBSIDIARIES
2007 ANNUAL CASH INCENTIVE COMPENSATION PLAN
BACKGROUND
In 1989, the Company and its compensation consultant conducted a feasibility
study to determine whether the Company should implement an incentive
compensation plan. The study was prompted by the positive experience of other
investor-owned water companies with incentive compensation.
The study included interviews with executives and an analysis of competitive
compensation levels. Based on the results, the compensation consultant
recommended that the Company’s objectives and competitive practice supported the
adoption of an annual incentive plan (the “Plan”). The Company has had a cash
incentive compensation plan in place since 1990 and management and the Board of
Directors believe it has had a positive effect on the Company’s operations,
aiding employees, shareholders (higher earnings) and customers (better service
and controlling expenses).
The Plan has two components — a Management Incentive Program and an Employee
Recognition (“Chairman’s Award”) Program.
The Plan is designed to provide an appropriate incentive to the officers,
managers and certain other key employees of the Company. The 2007 Management
Incentive Program will cover officers, managers and certain key employees of
Aqua America, Inc., and its subsidiaries.
All incentive awards under the Plan shall be paid by March 15 of the calendar
year following the calendar year in which such awards are earned, or as soon as
administratively practicable thereafter.
MANAGEMENT INCENTIVE PROGRAM
Performance Measures

  •   Annual incentive bonus awards are calculated by multiplying an
individual’s Target Bonus by a Company Factor based on the applicable company’s
performance and an Individual Factor based on the individual employee’s
performance.

 

 



--------------------------------------------------------------------------------



 



      The approach of having a plan tied to the applicable company’s income
performance is appropriate as the participants’ assume some of the same risks
and rewards as the shareholders who are investing in the company and making its
capital construction and acquisition programs possible. Customers also benefit
from the participants’ individual objectives being met, as improvements in
performance are accomplished by controlling costs, improving efficiencies and
enhancing customer service. For these reasons, future rate relief should be
lessened and less frequent, which directly benefits all customers.     •   The
applicable company’s actual after-tax net income from continuing operations or
earnings before interest, taxes and depreciation (“EBITD”) relative to its
annual budget will be the primary measure for the company’s performance. The
measurement to be used as the Company Factor (financial factor, thresholds and
weighting by applicable business unit) for each participant will be established
by the Chairman of the Company and, for the senior executives of the Company,
approved individually by the Executive Compensation and Employee Benefits
Committee. Each year a “Target Net Income or EBITD” level will be established.
Portions of the Company Rating Factor may be tied to the financial targets of
more than one company for some participants whose responsibilities involve more
than one company. For purposes of the Plan, the Target Net Income or EBITD may
differ from the budgeted net income or EBITD level. For 2007, the Target Net
Income or EBITD will exclude the impact of any unbudgeted extraordinary gains or
losses as a result of changes in accounting principles.     •   Based on a
review of historic performance, the minimum or threshold level of performance is
set at 90 percent of the Target Net Income or EBITD. That is, no bonus awards
will be made if actual net income is less than 90 percent of the Target Net
Income or EBITD for the year. No additional bonus will be earned for results
exceeding 110 percent of the Target Net Income or EBITD.     •   Each
individual’s performance and achievement of his or her objectives will also be
evaluated and factored into the bonus calculation (the “Individual Factor”).
Performance objectives for each participant are established each year and are
primarily directed toward customer growth, improving customer service,
controlling costs and improving efficiencies and productivity. Each objective
has specific performance measures that are used to determine the level of
achievement for each objective. A participant’s target Individual Factor should
be no more than 90 points, with the possibility of additional points up to 110
points being awarded for measurable performance above the participant’s targeted
performance level. Participants must achieve at least 70 points for their
Individual Factor to be eligible for a bonus award under the Plan.

 

 



--------------------------------------------------------------------------------



 



Participation

  •   Eligible participants consist of officers, managers and certain key
employees.     •   Participation in the Management Incentive Program will be
determined each year. Each participant will be assigned a “Target Bonus
Percentage” ranging from 5 to 70 percent depending on duties and
responsibilities. The Executive Compensation and Employee Benefits Committee
will approve the Target Bonus Percentage for the CEO and the senior executives
designated by the Committee each year.     •   The Target Bonus Percentage for
each participant will be applied to their base salary.     •   Actual bonuses
may range from 0, if the company’s financial results falls below the minimum
threshold or the participant does not make sufficient progress toward achieving
his or her objectives (i.e. performance measure points totaling less than 70
points), to 187.5 percent if performance — both Company and individual — is
rated at the maximum.     •   New employees who are hired into a position that
is eligible to participate in the Management Incentive Plan, will normally be
eligible to receive a portion of the bonus calculated in accordance with this
Plan that is pro-rated based on the number of full calendar months between the
new employee’s hire date and the end of the calendar year.     •   Employees who
would otherwise be eligible to participate in this Management Incentive Plan,
but who leave employment with the company, either voluntarily, involuntarily or
as a result of retirement, prior to the end of the Company’s fiscal year will
not receive a bonus for the year in which their employment terminates. If an
employee who would otherwise be eligible to participate in this Management
Incentive Plan dies, the company will pay the deceased employee’s estate a
portion of the bonus the deceased employee would otherwise have been entitled to
assuming a 100% Individual Factor, but pro-rated for the number of full calendar
months the employee completed before his or her death.

 

 



--------------------------------------------------------------------------------



 



Company Factor

  •   Company performance will be measured on the following schedule:

                      Percent of     Company       Target     Factor  
Threshold
    <90 %     0 %
 
    90       50  
 
    92       65  
 
    95       80  
 
    96       85  
 
    97       90  
 
    98       94  
 
    99       97  
Plan
    100       100  
 
    105       110  
 
    >110       125  

  •   The actual Company Factor should be calculated by interpolation between
the points shown in the table above.     •   Regardless of the Company rating
resulting from this Schedule, the Executive Compensation and Employee Benefits
Committee retains the authority to determine the final Company Factor for
purposes of this Plan.

Individual Factor

  •   Individual performance will be measured on the following scale:

          Performance Measure   Individual   Points   Factor  
0 - 69
    0 %
70
    70 %
80
    80 %
90
    90 %
100
    100 %
110
    110 %

  •   In addition, up to 40 additional points and additional percentage points
may be awarded to a participant at the discretion of the Chief Executive Officer
for exemplary performance. Individual performance points for the Chief Executive
Officer are determined by the Executive Compensation and Employee Benefits
Committee.

 

 



--------------------------------------------------------------------------------



 



Sample Calculations

•   Example 1

         
 
  Salary or   $70,000 
 
  Target Bonus   10 percent ($7,000)
 
  Company Factor   100 percent
 
  Individual Factor   90 percent

Calculation:

                                             
 
              Individual       Company       Individual    
 
  Target Bonus   x   Factor   x   Factor   =   Bonus Earned    
 
                                           
 
  $ 7,000     x     100 %   x     90 %   =   $6,300     
 
                                           

•   Example 2

  •   Using the same salary and target bonus, but assuming Company performance
was less than 90 percent of Target EBITD, there would be no bonus earned.      
  Calculation:

$7,000          x          0          x          90%          =          0

•   Example 3

  •   Similarly, if the Individual Factor is rated below 70 points, no bonus
would be earned regardless of the Company Factor.         Calculation:

$7,000          x          100%          x          0          =          0

 

 



--------------------------------------------------------------------------------



 



•   Example 4

  •   If the Company Factor is allocated between two companies, the bonus will
be calculated separately based on the allocation.         Calculation:

                                                     
 
      Company       Company       Individual                
Target Bonus
  x   Factor   x   Allocation   x   Factor   =   Bonus Earned    
 
                                                   
$7,000
  x     100 %   x     20 %   x     90 %   =   $ 1,260      
 
                                                   
$7,000
  x     110 %   x     80 %   x     90 %   =     $5,544      
 
                                                   
Total Bonus
                                      =   $6,804     

•   Example 5

  •   It is also possible that one portion of the applicable Company Rating
Factor is zero, for which there would be no bonus, regardless of the
participant’s Individual Rating Factor.         Calculation:

                                                     
 
      Company       Company       Individual                
Target Bonus
  x   Factory   x   Allocation   x   Factor   =   Bonus Earned    
 
                                                   
$7,000
  x     0 %   x     20 %   x     90 %   =   $ 0      
 
                                                   
$7,000
  x     110 %   x     80 %   x     90 %   =     $5,544      
 
                                                   
Total Bonus
                                      =   $ 5,544      

 

 



--------------------------------------------------------------------------------



 



EMPLOYEE RECOGNITION (“CHAIRMAN’S AWARD”) PROGRAM

1.   In addition to the Management Incentive Program, the Company maintains an
Employee Recognition Program known as the Chairman’s Award program to reward
non-union employees who are not eligible for the management bonus plan for
superior performance that contains costs, improves efficiency and productivity
of the workforce and better serves our customers. Awards may also be made for a
special action or heroic deed, or for a project that positively impacts the
performance or image of the Company.   2.   Awards will be made from an annual
pool designated by the Chairman of Aqua America with the approval of the
Executive Compensation and Employee Benefits Committee. Unused funds will not be
carried over to the next year. If financial performance warrants, management may
request special awards under the program.   3.   In general, Chairman’s Awards
will not be made to employees of a company that does not achieve at least 90% of
its EBITD objective for the year.   4.   Awards may be made throughout the year,
however, no more than one-third of a company’s Chairman’s Award pool may be
awarded until the company’s final EBITD for the year is determined.   5.  
Nominations for employees to receive Chairman’s Awards will be made to the
applicable officer and should include documentation on the reasons for the
recommendations. The applicable officer will review the nominations and forward
their recommendations to the Chairman of Aqua America.   6.   The Chairman will
determine the individuals to actually receive a bonus and the amount. The
maximum award to any one employee is $5,000.   7.   Employees who would
otherwise be eligible to participate in the Chairman’s Award program, but who
leave employment with the company, either voluntarily, involuntarily or as a
result of retirement, prior to the end of the Company’s fiscal year will not
receive a Chairman’s Award for the year in which their employment terminates.

 

 